UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-04704 The Primary Trend Fund, Inc. 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Address of principal executive offices) Arnold Investment Counsel Incorporated 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Name and address of agent for service) Registrant's telephone number, including area code: (262) 303-4850 Date of fiscal year end: June 30 Date of reporting period: December 31, 2012 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) SEMIANNUAL REPORT The Primary Trend Fund DELAFIELD, WISCONSIN DECEMBER 31, 2012 MESSAGE TO SHAREHOLDERS… “…even with this political and fiscal cloud of uncertainty enveloping our stock market, the S&P 500 is within spitting distance of its previous recovery high of 1,419…The technical underpinnings of this market are surprisingly strong as equities climb the ‘wall of worry.’All of the major averages are trading above their respective up-trending 50-day and 200-day moving averages – a sign of a bullish trend.Healthy breadth, historically a leading indicator, continues to point to higher stock prices.” The Primary Trend Fund June 30, 2012 – Annual Report The factors that have fueled this 4-year-old cyclical bull market since the bear market low established in March 2009 continued to exert their influence on equity prices in the latter half of the 2012 calendar year: fair valuations, strong technical underpinnings, and an abundance of “worry” to climb.As the saying goes, “The most bullish thing the stock market can do is go up.” While the popular indices such as the Dow Jones Industrial Average and the S&P 500 tend to grab the financial headlines, it is the trading action of the second tier indices of the Russell 2000 Index, Value Line Composite, or even more critically, the stock market’s breadth, that gives a better read on the health of the U.S. stock market…and that prognosis in the short term (early months of 2013) is bullish. Based purely on price gains, the U.S. equity market had a rather mundane second half last year.To capsulize, a spirited summer rally gave it all back in a presidential election correction, that then culminated in a “Santa Claus Rally” to year-end.When all is said and done, for the six-month period ended 12/31/12, the large-cap S&P 500 Composite and the Dow Jones Industrial Average posted total returns of +5.95% and +3.19%, respectively.For the same six-month period, the Primary Trend Fund posted a lesser total return of +2.23%. A Financial Windfall The most bludgeoned sector during the “Financial Crisis” of 2007-09 was, for obvious reasons, the financial group.From its highs in 2007 to its nadir in 2009, the S&P Financial Sector imploded by 85%.It is not surprising then that this sector finally had its day in the sun in 2012….rising by 13.3% alone in the latter half of the year (+28.8% for the full 12 months).The financial stocks, in general, were by far the best place to be invested for the six months ended 12/31/12.With the benefit of hindsight, our decision to underweight financials in The Primary Trend Fund has been wrong.As of year-end, the portfolio had only 7.0% of its assets invested in financials (bank stocks to be specific), while the S&P 500’s share of financials totaled 15.7%.We anticipated an upward shifting yield curve in 2012 to crimp the profit margins of these interest-sensitive shares, but that did not materialize.While financials had gangbuster returns in 2012, the group still trades at just half the peak price levels they achieved in 2007.We have reduced our holdings further in early 2013 by selling Morgan Stanley.While 2012 may have been the lipstick, financials still have a “boarish” outlook in our minds and will continue to be underweighted in the portfolio. Lack of Cyclical Exposure Hurts Two of the better performing sectors in the last six months, the S&P Industrials (+9.6%) and S&P Materials (+9.7%), were conspicuous by their absence in The Primary Trend Fund portfolio.Both sectors are the most leveraged to the ups and downs of the U.S. economy, and our forecast for rather anemic, if not recession-prone economic growth at present, kept our investment in these cyclical sectors to a minimum.Our industrial exposure of 4.2% was limited to one holding: General Electric.This compares to the S&P 500’s weighting of 10.1% in this sector.The Primary Trend Fund had no assets invested in the materials sector vs. the S&P 500’s weighting of 3.6%.However, we have initiated a small position in Barrick Gold early in 2013, as an inflation hedge and due to our bullish outlook on the price of gold bullion. MESSAGE TO SHAREHOLDERS…(continued) Buy-and-Hold is Not Dead Time and time again, the financial media and even the “professional” consultants, insist that the buy-and-hold strategy is a relic of the past.As long-term, value-oriented investors, we believe that rumors of its death are a bit premature.Some of our longest held investments kicked it into gear over the last several months, to include Verizon Communications, Wal-Mart Stores, Kraft Foods (which spun off Mondelez International), Eli Lilly, Pfizer, Abbott Labs (which recently spun off AbbVie, Inc.) and Aqua America. Keeping Some Powder Dry In the low interest-rate environment that exists today, having cash on hand adds little to performance.However, it does provide some cushion in stock market downdrafts; but more importantly, it provides the ammunition to snap up value-oriented bargains as the opportunities present themselves.We are entering 2013 with 21.5% of the Fund’s portfolio in short-term cash instruments.With the stock market in a momentum phase, this cash position is not burning a hole in the Fund’s pockets, but individual situations can be amply capitalized upon. New Recovery Highs As we mentioned in our opening paragraph, the cyclical bull market is alive and well as we enter 2013.In fact, stocks have enjoyed their best January in years.The Dow Jones Industrial Average (+5.91%) posted its best January since 1994 (+5.97%), and closed above 14,000 (on 2/1/13) for the first time since late-2007.The S&P 500 (+5.18%) recorded its best January since 1997 (+6.13%), and closed at 1,513.17 on 2/1/13…its highest level since late-2007 as well.This bullish price action isn’t relegated to just the royal blue chips either.The Russell 2000 Index of small cap stocks hit all-time highs recently as did the Dow Jones Transportation Average.Dow Theorists now claim that this is a confirming harbinger of upside fireworks to come. We are in the midst of a momentum-driven market.Typically, momentum markets can deliver some high-octane gains, but this does not come without increased risks.Market breadth (as measured by the New York Stock Exchange Advance/Decline Indicator) is robust, and historically breadth will peak months in advance of stock prices.Today’s environment is not a perfect script, but we liken the equity climate to that of 1987 – an aging bull that has harnessed some latent strength. Borrowed Time The long-term health of the U.S. financial markets and U.S. economy, are both living on borrowed time – to the tune of $16.5 trillion of borrowed money.The debt ceiling, which has been extended to some time in May, is only a short-term obstacle.But the long-term severity of our fiscal crisis cannot be overstated – our legacy costs, coupled with the bureaucratic offal that seeps from Washington, D.C., is a recipe for a Greek tragedy within our own borders.As investors, capitalists and advocates of supply-side economics, we are never proponents of tax increases and would certainly rather see tax cuts.However, the problem is squarely on the side of spending – the federal spigot needs to be shut off.We can only hope that fiscal sensibility is restored in the ensuing months of negotiations and that some semblance of austerity is put on the table. Tug of War As reasoned contrarians, we tend to go against the crowd.Today’s stock market environment is clearly a tug of war between the extremely powerful intermediate term price momentum that will no doubt propel the major indices to new all-time highs (above 1,565 on the S&P 500 Index) AND the poor long-term fiscal and economic policies of the White House and Capitol Hill. 2 MESSAGE TO SHAREHOLDERS…(continued) On Wall Street, price momentum is intoxicating and is starting to swing the sentiment pendulum to the “overly bullish” side of the pit.According to Investors Intelligence, bulls are at their highest level at 54.3% since 2/17/12; complacency reigns as evidenced by the VIX Index trading in the low-teens; and another barometer of market psychology shows active money managers all in at more than 100% invested (they are leveraged). This preponderance of bullishness is unsettling to us.As General George S. Patton, Jr. once said: “If everybody is thinking alike, then somebody isn’t thinking.” We are confident in our current strategy as well as our long-term investment philosophy, and feel that both will reward shareholders in The Primary Trend Fund in the months and years to come. Our best regards, Lilli Gust Barry S. Arnold President Vice President Chief Investment Officer Summary of Investments by Sector (Unaudited) Percent of Sector Investment Securities Consumer, Non-Cyclical % Short-Term Investments % Energy % Consumer, Cyclical % Financials % Technology % Communications % Industrials % Utilities 3.4 % Total Investments % Top Ten Equity Holdings (Unaudited) Percent of Security Investment Securities Encana Corp. % Molson Coors Brewing Co., Class B % DreamWorks Animation SKG, Inc., Class A % Kohl's Corp. % Johnson & Johnson % General Electric Co. % Pfizer, Inc. % Royal Dutch Shell PLC ADR % Eli Lilly & Co. % Intel Corp. 3.4 % Total % 3 EXPENSE EXAMPLE (Unaudited) For the Six Months Ended December 31, 2012 As a shareholder of the Primary Trend Fund, you incur ongoing costs, including management fees and other Fund expenses.If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2012 to December 31, 2012. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund‘s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any costs that may be associated with investing in the Fund through a financial intermediary.Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if any costs associated with investing through a financial intermediary were included, your costs would have been higher. Beginning Ending Expenses paid account value account value during period 7/1/12 12/31/12 7/1/12-12/31/121 Actual Hypothetical (5% return before expenses) 1,000.00 1,014.90 10.16 1 Expenses are equal to the Fund’s annualized expense ratio of 2.00% for the period from July 1, 2012 through December 31, 2012, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund is contractually obligated to limit annual expenses to 2.00% of its average daily net assets for the fiscal year. 4 PORTFOLIO OF INVESTMENTS As of December 31, 2012 (Unaudited) The Primary Trend Fund Shares Value COMMON STOCKS (78.5%) COMMUNICATIONS (4.3%) Telecommunications (4.3%) Cisco Systems, Inc. $ Verizon Communications, Inc. Total Communications CONSUMER, CYCLICAL (13.4%) Entertainment (4.4%) DreamWorks Animation SKG, Inc., Class A* Retail (8.5%) J.C. Penney Co., Inc. Kohl's Corp. Pacific Sunwear of California, Inc.* Wal-Mart Stores, Inc. Toys/Games/Hobbies (0.5%) Nintendo Co., Ltd. ADR Total Consumer, Cyclical CONSUMER, NON-CYCLICAL (25.8%) Beverages (4.8%) Molson Coors Brewing Co., Class B Food (5.7%) Campbell Soup Co. Kraft Foods Group, Inc. Mondelez International, Inc., Class A Pharmaceuticals (15.3%) Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Pfizer, Inc. Total Consumer, Non-Cyclical See notes to financial statements. 5 PORTFOLIO OF INVESTMENTS (continued) As of December 31, 2012 (Unaudited) The Primary Trend Fund (continued) Shares Value COMMON STOCKS (78.5%) (continued) ENERGY (14.3%) Oil & Gas (12.9%) Apache Corp. $ Encana Corp. Royal Dutch Shell PLC ADR Swift Energy Co.* Oil & Gas Services (1.4%) Schlumberger Ltd. Total Energy FINANCIALS (7.0%) Banks (7.0%) JPMorgan Chase & Co. Morgan Stanley U.S. Bancorp Total Financials INDUSTRIALS (4.2%) Miscellaneous Manufacturing (4.2%) General Electric Co. TECHNOLOGY (6.1%) Semiconductors (3.4%) Intel Corp. Software (2.7%) Microsoft Corp. Total Technology UTILITIES (3.4%) Water (3.4%) Aqua America, Inc. Total Common Stocks (Cost $11,068,805) See notes to financial statements. 6 PORTFOLIO OF INVESTMENTS (continued) As of December 31, 2012 (Unaudited) The Primary Trend Fund (continued) Principal Amount Value SHORT-TERM INVESTMENTS (21.5%) Commercial Paper (16.8%) $ Natixis, 0.07%, 1/2/2013(a) $ U.S. Bank, 0.20%, 3/4/2013(a) U.S. Treasury Bills (4.7%) 0.05%, 3/7/2013(a) Total Short-Term Investments (Cost $3,236,829) TOTAL INVESTMENTS (100.0%) (Cost $14,305,634) Liabilities less Other Assets (0.0%) ) NET ASSETS (100.0%) $ * Non-income producing. (a) Each issue shows the rate of the discount at the time of purchase. ADR – American Depository Receipt PLC - Public Limited Company See notes to financial statements. 7 STATEMENT OF ASSETS AND LIABILITIES December 31, 2012 (Unaudited) The Primary Trend Fund Assets: Investments, at Value (Note 2a): Common Stocks $ Short-Term Investments Total Investments (Cost $14,305,634) Cash Capital Shares Receivable Dividends Receivable Prepaid Expenses and Other Assets Total Assets Liabilities: Accrued Investment Advisory Fees (Note 3) Professional Fees Transfer Agent Fees Administration and Accounting Fees Other Total Liabilities Net Assets $ Shares Outstanding Net Asset Value, Offering and Redemption Price Per Share $ Net Assets Consist of: Capital Stock ($0.01 par value, 30,000,000 shares authorized) $ Accumulated Undistributed Net Investment Income Accumulated Net Realized Loss on Investments ) Net Unrealized Appreciation on Investments Net Assets $ See notes to financial statements. 8 STATEMENT OF OPERATIONS For the Six Months Ended December 31, 2012 (Unaudited) The Primary Trend Fund Investment Income: Dividends* $ Interest Total Investment Income Expenses: Investment Advisory Fees (Note 3) Administration and Accounting Fees Shareholder Servicing Costs Registration Fees Professional Fees Printing & Postage Directors Custodial Fees Pricing Insurance Other Total Expenses Before Recoupment Recoupment of Advisory Fees Previously Waived Total Expenses Net Investment Income Net Realized Gain on Investments Change in Net Unrealized Appreciation on Investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets From Operations $ *Net of foreign tax withholding of $4,872. See notes to financial statements. 9 STATEMENTS OF CHANGES IN NET ASSETS The Primary Trend Fund Six Months Ended December 31, Year Ended June 30, 2012 (Unaudited) Operations: Net Investment Income $ $ Net Realized Gain (Loss) on Investments ) Change in Net Unrealized Appreciation on Investments Net Increase in Net Assets from Operations Distributions to Shareholders: From Net Investment Income ) ) Decrease in Net Assets from Distributions ) ) Fund Share Transactions: Proceeds from Shares Sold Reinvested Distributions Cost of Shares Redeemed ) ) Net Decrease in Net Assets from Fund Share Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets: Beginning of Period End of Period $ $ Accumulated Undistributed Net Investment Income at End of Period $ $ Transactions in Shares: Sales Reinvested Distributions Redemptions ) ) Net Decrease ) ) See notes to financial statements. 10 FINANCIAL HIGHLIGHTS The following table shows per share operation performance data, total investment return, ratios and supplemental data for each of the periods ended: Six Months Ended December 31, Year Ended June 30, (Unaudited) The Primary Trend Fund Per Share Operating Performance Net Asset Value, Beginning of Period $ Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments ) ) Total from Investment Operations ) ) Less Distributions: From Net Investment Income ) From Net Realized Gains — ) ) Total Distributions ) Net Increase (Decrease) ) ) Net Asset Value, End of Period $ Total Investment Return %* % % % )% )% Ratios and Supplemental Data Net Assets, End of Period (in thousands) $ Ratio of Expenses to Average Net Assets: Net of Waivers, Reimbursements and Recoupments %** % Before Waivers, Reimbursements and Recoupments %** % Ratio of Net Investment Income to Average Net Assets: Net of Waivers, Reimbursements and Recoupments %** % Before Waivers, Reimbursements and Recoupments %** % Portfolio Turnover %* % * Not annualized ** Annualized See notes to financial statements. 11 NOTES TO FINANCIAL STATEMENTS December 31, 2012 (Unaudited) 1. Organization The Primary Trend Fund, Inc. (The “Fund”), a Wisconsin Corporation, began operations on September 15, 1986. The Fund is registered under the Investment Company Act of 1940, as amended, as an open-end diversified investment management company. The Fund seeks capital growth and income. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund. a. Securities listed on a national securities exchange are valued at the last sale price. Securities that are traded on the NASDAQ National Market or the NASDAQ SmallCap Market are valued at the NASDAQ Official Closing Price. If no sale is reported, the average of the last bid and asked prices is used. Other securities for which market quotations are readily available are valued at the average of the latest bid and asked prices. Debt securities (other than short-term instruments) are valued at prices furnished by a national pricing service, subject to review by the Adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith by the Board of Directors. Securities with maturities of 60 days or less are valued at amortized cost. Generally accepted accounting principles (“GAAP”) defines fair value, establishes a framework for measuring fair value and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly and how that information must be incorporated into a fair value measurement. Under GAAP, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. Common Stocks.Securities traded on a national exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Short-Term Investments.Short-term investments are valued using amortized cost, which approximates fair value.To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy. 12 NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2012 (Unaudited) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks* $ $
